Name: 96/453/EC: Commission Decision of 5 July 1996 amending the information contained in the list in the Annex to Commission Regulation (EC) No 160/96 establishing, for 1996, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Decision_ENTSCHEID
 Subject Matter: international law;  fisheries;  technology and technical regulations
 Date Published: 1996-07-26

 Avis juridique important|31996D045396/453/EC: Commission Decision of 5 July 1996 amending the information contained in the list in the Annex to Commission Regulation (EC) No 160/96 establishing, for 1996, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres Official Journal L 187 , 26/07/1996 P. 0115 - 0118COMMISSION DECISION of 5 July 1996 amending the information contained in the list in the Annex to Commission Regulation (EC) No 160/96 establishing, for 1996, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres (96/453/EC) COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EC) No 3071/95 (2),Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres (3), as amended by Regulation (EC) No 3407/93 (4), and in particular Article 2 thereof,Whereas Commission Regulation (EC) No 160/96 (5) establishes, for 1996, the list of vessels exceeding eight metres overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres as provided in Article 9 (3) (c) of Regulation (EEC) No 3094/86;Whereas the authorities of the Member States concerned have applied for the information in the list provided for in Article 9 (3) (c) of Regulation (EEC) No 3094/86 to be amended; whereas the said authorities have provided all the information supporting their applications pursuant to Article 2 of Regulation (EEC) No 3554/90; whereas it has been found that the information complies with the requirements and whereas, therefore, the information in the list annexed to the Regulation should be amended,HAS ADOPTED THIS DECISION:Article 1 The information in the list annexed to Regulation (EC) No 160/96 is amended as shown in the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 5 July 1996.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 288, 11. 10. 1986, p. 1.(2) OJ No L 329, 30. 12. 1995, p. 14.(3) OJ No L 346, 11. 12. 1990, p. 11.(4) OJ No L 310, 14. 12. 1993, p. 19.(5) OJ No L 24, 31. 1. 1996, p. 7.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA A. Datos que se retiran de la lista - Oplysninger, der skal slettes i listen - Aus der Liste herauszunehmende Angaben - Ã Ã ´Ã ¯Ã ©Ã ·Ã ¥Ã Ã ¡ Ã °Ã ¯Ã µ Ã ¤Ã ©Ã ¡Ã £Ã ±Ã Ã ¶Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ¡Ã °Ã ¼ Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã Ã «Ã ¯Ã £Ã ¯ - Information to be deleted from the list - Renseignements Ã retirer de la liste - Dati da togliere dall'elenco - Inlichtingen te schrappen uit de lijst - InformaÃ §Ã µes a retirar da lista - Luettelosta poistettavat tiedot - Uppgifter som skall tas bort frÃ ¥n fÃ ¶rteckningen>TABLE>B. Datos que se aÃ ±aden a la lista - Oplysninger, der skal anfÃ ¸res i listen - In die Liste hinzuzufÃ ¼gende Angaben - Ã Ã ´Ã ¯Ã ©Ã ·Ã ¥Ã Ã ¡ Ã °Ã ¯Ã µ Ã °Ã ±Ã ¯Ã ³Ã ´Ã Ã ¨Ã ¥Ã ­Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´Ã Ã «Ã ¯Ã £Ã ¯ - Information to be added to the list - Renseignements Ã ajouter Ã la liste - Dati da aggiungere all'elenco - Inlichtingen toe te voegen aan de lijst - InformaÃ §Ã µes a aditar Ã lista - Luetteloon lisÃ ¤ttÃ ¤vÃ ¤t tiedot - Uppgifter som skall lÃ ¤ggas till i fÃ ¶rteckningen>TABLE>